Order entered on November 24, 1961 modified, on the law, to strike out the second complete defense in the answer and as thus modified affirmed, without costs. The utilization by the plaintiff of a public controversy and discussion in the press of the controversy for the promotion of boxing matches is not a complete defense to the defamation pleaded in the complaint. It is a sufficient partial defense and would thus be available in the third partial defense set up in the answer. The first complete defense sufficiently pleads the public interest, and the consent and invitation of the plaintiff, to constitute a pleading good on its face (cf. Prosser, Torts [2d ed.], § 95, Public Interest, p. 619, et seq.). The three partial defenses arc good, because each in establishing good faith would serve to mitigate damages. Concur — Breitel, J. P., Rabin and Bergan, JJ.;